Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The title of the invention has been changed to:  --Method of fabricating nanowire connected with optical fiber using a micropipette--.

The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach a method of fabricating a nanowire connected to an optical fiber, among other features, comprising the steps of coaxially aligning a micropipette filled with a material solution to form a nanowire with one end of the fiber such that the longitudinal axis of the fiber and of the micropipette are aligned in a line; forming a meniscus of the material solution to form the nanowire; and fabricating the nanowire by evaporating a solvent from the material solution to form the nanowire while lifting the micropipette in a state in which the meniscus is formed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
I) Li et al 2018/0010266 disclose a method of thermally drawing fibers include the use of a preform.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUE TAN LE whose telephone number is (571)272-2438.  The examiner can normally be reached on TUES-THURS 6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/QUE TAN LE/Primary Examiner, Art Unit 2878